Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-13, 15-16 are allowed.
Claim 1 is directed to a method for diagnosing, treating, and tracking women's hormonal health, comprising: 
receiving cycle inputs from a user via an input device, the inputs representing hormonal data related to a menstrual cycle;  
receiving the cycle inputs in a processor and storing the cycle inputs in a memory in electrical communication with the processor as historical data; 
calculating an initial timing and duration of at least a follicular phase, an ovulation phase, and a luteal phase and a menstrual phase of the user’s menstrual cycle using the cycle inputs; 
displaying the calculated initial timing and duration of at least the follicular phase, the ovulation phase, and the luteal phase of the user’s menstrual cycle to the user on a graphical user interface; 
receiving current symptom inputs from the user via the input device, the symptom inputs being transmitted to the processor and stored in the memory; 
dynamically recalculating an updated timing and duration, with the processor, of at least the follicular phase, the ovulation phase, the luteal phase and a menstrual phase of the user's cycle based on the current symptom inputs and historical data, the 
generating, with the processor, a treatment plan to remedy conditions associated with the current symptom inputs, the treatment plan being based on the updated timing; and 
displaying the recalculated updated timing of the at least three phases of the user's cycle and the treatment plan to the user on the graphical user interface; 
wherein calculating the initial timing and duration of the first phase, the second phase, and the third phase of the user’s menstrual cycle comprises: 
a)    cycle length minus period length divided by two represents a number of days X between periods; 
b)    the follicular phase is calculated to follow a menstrual phase with a duration of X/2 days; 
c)    the ovulation phase is calculated to follow follicular phase with a duration of X/2 days; 
d)    the luteal phase is calculated to follow ovular phase with a duration of X days; and 
e)    using a standard cycle length of Z days and a period length of Y days inputted by the user ,calculating X as (Z - Y) / 2 days, 
wherein during the follicular phase the calculation rounds 0.5 and above up to the nearest whole number (F), in the ovulation phase the calculation rounds 0.5 and below down to the nearest whole number, and the luteal phase the calculation uses the cycle 

For claim rejection under 35USC 101, the current invention recites “dynamically recalculating an updated timing and duration, with the processor, of  at least the follicular phase, the ovulation phase, the luteal phase and a menstrual phase of the user's cycle based on the current symptom inputs and historical data, the current symptom inputs being inputted at a later time than the cycle inputs utilized in calculating the initial timing and duration;  generating, with the processor, a treatment plan to remedy conditions associated with the current symptom inputs, the treatment plan being based on the updated timing”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Saini et al. (US. 20030120173A1 hereinafter Saini) in view of Kodama et al.  (US 20120209533A1 hereinafter Kodama). Saini discloses system and method for providing information based on menstrual data. Kodama discloses activity monitor, method of calculating target activity amount.  
However, the combined art fails to disclose to dynamically recalculating an updated timing and duration, with the processor of at least the follicular phase, the 
The foreign reference, WO2014135699A2 discloses method of calculating a score of a medical suggestion as a support in medical decision making regarding a menstrual phase, ovulation phase and a luteal phase.  
However, the reference does not disclose to dynamically recalculating an updated timing and duration, with the processor of at least the follicular phase, the ovulation phase, the luteal phase and a menstrual phase of the user's cycle based on the current symptom inputs and historical data, the current symptom inputs being inputted at a later time than the cycle inputs utilized in calculating the initial timing and duration.    
The NPL reference “Sudden cardiac death in Chagas' heart disease in the contemporary era  “, describes Whether menstrual variability in women with regular and ovulatory cycle could affect embryo implantation remains controversial, with conflicting evidences presented in the literature. Thus, in this study, we evaluated the impact of prolonged follicular phase length (FPL) on the clinical pregnancy rate (CPR) after frozen–thawed embryo transfer (FET) in true natural cycles (NC). 
However, the NPL reference does not disclose to to dynamically recalculating an updated timing and duration, with the processor of at least the follicular phase, the ovulation phase, the luteal phase and a menstrual phase of the user's cycle based on the current symptom inputs and historical data, the current symptom inputs being 
Claims 2-5, 7-10 are dependent from claim 1 and are allowed for the same reasons given above.  
Claims 11-13 incorporates all the limitations of claims 1-5, 7-10 and are allowed for the same reasons given above. 
Claim 15-16 incorporates all the limitations of claims 1-5, 7-10 and are allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686